Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  May 27, 2008                                                       Clifford W. Taylor,
                                                                              Chief Justice

  130529 	                                                          Michael F. Cavanagh
  130591                                                            Elizabeth A. Weaver
  130594                                                                   Marilyn Kelly
                                                                      Maura D. Corrigan
                                                                    Robert P. Young, Jr.
                                                                    Stephen J. Markman,
                                                                                   Justices
  DEBRA JACKSON, Successor

  Personal Representative of the

  Estate of Shirley Jackson, Deceased,

                Plaintiff-Appellee,
  v       	                                    SC: 130529     

                                               COA: 263766      

                                               Wayne CC: 04-421501-NH

  HENRY FORD HEALTH SYSTEM,

  a/k/a HENRY FORD HOSPITAL, 

  MICHAEL S. EICHENHORN, M.D.,

  and VENCOR HOSPITAL, a/k/a 

  KINDRED HOSPITALS EAST,

  L.L.C., d/b/a KINDRED HOSPITAL 

  DETROIT,

                Defendants-Appellees,
  and
  MICHIGAN HOSPITALISTS, P.C.,
  and MASOOD AHMAD, M.D.,

           Defendants-Appellants,         

  and
  HARPEL S. JANDE, M.D.,

             Defendant.

  _________________________________________/
  DEBRA JACKSON, Successor

  Personal Representative of the

  Estate of Shirley Jackson, Deceased,

                Plaintiff-Appellee,
  v                                            SC: 130591
                                               COA: 263766
                                               Wayne CC: 04-421501-NH
  HENRY FORD HEALTH SYSTEM,
                                                                                      2

a/k/a HENRY FORD HOSPITAL,
MICHAEL S. EICHENHORN, M.D.,
MICHIGAN HOSPITALISTS, P.C.,
MASOOD AHMAD, M.D., and
HARPEL S. JANDE, M.D.,
           Defendants-Appellees,
and
VENCOR HOSPITAL, a/k/a KINDRED
HOSPITALS EAST, L.L.C., d/b/a
KINDRED HOSPITAL DETROIT,
          Defendant-Appellant.
_________________________________________/
DEBRA JACKSON, Successor
Personal Representative of the
Estate of Shirley Jackson, Deceased,
              Plaintiff-Appellee,
v                                                     SC: 130594
                                                      COA: 263766
                                                      Wayne CC: 04-421501-NH
HENRY FORD HEALTH SYSTEM,
a/k/a HENRY FORD HOSPITAL,
and MICHAEL S. EICHENHORN, M.D.,
           Defendants-Appellants,
and
VENCOR HOSPITAL, a/k/a KINDRED
HOSPITALS EAST, L.L.C., d/b/a
KINDRED HOSPITAL DETROIT,
MICHIGAN HOSPITALISTS, P.C.,
and MASOOD AHMAD, M.D.,
          Defendants-Appellees,
and
HARPEL S. JANDE, M.D.,
           Defendant.

_________________________________________/

      By order of October 17, 2007, the applications for leave to appeal the January 17,
2006 judgment of the Court of Appeals were held in abeyance pending the decision in
Braverman v Garden City Hospital (Docket Nos. 134445-6). On order of the Court, the
case having been decided on April 9, 2008, 480 Mich 1159 (2008), the applications are
                                                                                                              3

again considered, and they are DENIED, because we are not persuaded that the questions
presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 27, 2008                        _________________________________________
       l0519                                                                Clerk